977 F.2d 587
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry ANDERSON, Plaintiff-Appellant,v.Richard DAVIS;  John Van De Kamp;  March Fong Eu;  PeterBarton Wilson;  California Republican Party,Defendants-Appellees.
No. 91-16943.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 17, 1992.*Decided Oct. 6, 1992.

Before SCHROEDER, WILLIAM A. NORRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
The judgment of the district court is affirmed for the reasons set forth in its order of November 26, 1991.   This action is precluded by the judgment entered in Anderson v. Eu, Order No. Civ. S-91-0233-DFL (E.D.Cal. May 22, 1991).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3